                      Case 17-21439                 Doc 74           Filed 04/18/19 Entered 04/18/19 16:06:23                                      Desc Main
                                                                      Document     Page 1 of 13




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Benito Raygoza                                                                  §           Case No. 17-21439
                   Christina C Raygoza                                                             §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter of the United States Bankruptcy Code was filed on
                    07/19/2017 . The case was converted to one under Chapter 7 on 03/22/2018 . The
                   undersigned trustee was appointed on 07/19/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 8,300.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     36.57
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 8,263.43
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-21439                  Doc 74          Filed 04/18/19 Entered 04/18/19 16:06:23                                      Desc Main
                                                         Document     Page 2 of 13




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 10/12/2018 and the
      deadline for filing governmental claims was 10/12/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,580.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,580.00 , for a total compensation of $ 1,580.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 54.00 , for total expenses of $ 54.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/18/2019                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                         Case 17-21439              Doc 74      Filed 04/18/19 Entered 04/18/19 16:06:23                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 13AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              17-21439                         PSH            Judge:        Pamela S. Hollis                             Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Benito Raygoza                                                                                             Date Filed (f) or Converted (c):   03/22/2018 (c)
                      Christina C Raygoza                                                                                        341(a) Meeting Date:               04/24/2018
For Period Ending:    03/18/2019                                                                                                 Claims Bar Date:                   10/12/2018


                                   1                                                2                            3                            4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

  1. 24556 Brooklands Lane                                                               272,063.86                   8,300.00                                                 8,300.00                          FA
     Plainfield Il 60585-0000 Will
  2. 2014 Dodge Caravan Mileage: 63000                                                    16,000.00                       0.00                                                       0.00                        FA
  3. 2014 Chrysler 200 Mileage: 50000                                                     12,000.00                       0.00                                                       0.00                        FA
  4. 2003 Hyndai Elantra Mileage: 110000                                                   2,000.00                       0.00                                                       0.00                        FA
  5. Furniture                                                                             1,500.00                       0.00                                                       0.00                        FA
  6. Clothing                                                                                700.00                       0.00                                                       0.00                        FA
  7. Cash                                                                                      5.00                       0.00                                                       0.00                        FA
  8. Woodforest National Bank                                                                 89.00                       0.00                                                       0.00                        FA
  9. Worker's Compensation Case- Attorney Woodruff, Palermo                               Unknown                         0.00                                                       0.00                        FA
     And J
 10. Timeshare- Westgate Orlando                                                           1,000.00                       0.00                                                       0.00                        FA
 11. Timeshare- Grand View Las Vegas                                                       1,000.00                       0.00                                                       0.00                        FA
INT. Void (u)                                                                                  0.00                       N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $306,357.86                  $8,300.00                                               $8,300.00                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  The Trustee is reviewing claims and preparing objections before preparing final report.




  Initial Projected Date of Final Report (TFR): 12/31/2018            Current Projected Date of Final Report (TFR): 12/31/2018


      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                   Page:           1
                                         Case 17-21439                 Doc 74 Filed 04/18/19
                                                                                           FORM 2Entered 04/18/19 16:06:23                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 13 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-21439                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: Benito Raygoza                                                                                              Bank Name: Associated Bank
                   Christina C Raygoza                                                                              Account Number/CD#: XXXXXX2617
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX0062                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/18/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   06/27/18             1          Christina C Ryagoza                       Settlement Funds                                       1110-000                 $8,300.00                                 $8,300.00
                                   Woodforest National Bank
   08/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $12.34            $8,287.66
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $12.32            $8,275.34
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $11.91            $8,263.43
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                              COLUMN TOTALS                                  $8,300.00               $36.57
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                       $8,300.00               $36.57
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                            $8,300.00               $36.57




        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                          $8,300.00               $36.57
                                                                                                                                                           Page:     2
                                 Case 17-21439    Doc 74          Filed 04/18/19 Entered 04/18/19 16:06:23         Desc Main
                                                                   Document     Page 5 of 13
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2617 - Checking                                          $8,300.00                 $36.57             $8,263.43
                                                                                                           $8,300.00                 $36.57             $8,263.43

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $8,300.00
                                            Total Gross Receipts:                      $8,300.00




UST Form 101-7-TFR (5/1/2011) (Page: 5)                             Page Subtotals:                                       $0.00                $0.00
                  Case 17-21439               Doc 74       Filed 04/18/19 Entered 04/18/19 16:06:23           Desc Main
                                                            Document     Page 6 of 13
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 17-21439                                                                                                       Date: March 19, 2019
Debtor Name: Benito Raygoza
Claims Bar Date: 10/12/2018


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled              Claimed           Allowed
           Zane L. Zielinski, Trustee          Administrative                                     $0.00             $1,580.00         $1,580.00
100        6336 N. Cicero Avenue
2100       Suite 201
           Chicago, Illinois 60646


           Zane L. Zielinski, Trustee          Administrative                                      $0.00               $54.00            $54.00
100        6336 N. Cicero Avenue
2200       Suite 201
           Chicago, Illinois 60646


2          Commonwealth Edison Company         Unsecured                                       $2,000.00              $956.32           $956.32
300        Bankruptcy Department
7100       1919 Swift Drive
           Oakbrook, Il 60523


5          Ncb Management Services Inc.        Unsecured                                      $19,002.00           $19,002.41        $19,002.41
300        1 Allied Drive
7100       Feasterville Trevose, Pa 19053




6          Ncb Management Services Inc.        Unsecured                                           $0.00              $858.24           $858.24
300        1 Allied Drive
7100       Feasterville Trevose, Pa 19053




7          Lvnv Funding, Llc Its Successors    Unsecured                                           $0.00            $1,146.69         $1,146.69
300        And Assigns As
7100       Assignee Of Fnbm Llc
           Resurgent Capital Services
           Po Box 10587
           Greenville, Sc 29603-0587
8          Capital One, N.A.                   Unsecured                                        $638.00               $593.69           $593.69
300        C O Becket And Lee Llp
7100       Po Box 3001
           Malvern, Pa 19355-0701


9          Lvnv Funding, Llc Its Successors    Unsecured                                           $0.00              $672.98           $672.98
300        And Assigns As
7100       Assignee Of Capital One Bank
           (Usa), N.A.
           Resurgent Capital Services
           Po Box 10587
           Greenville, Sc 29603-0587
10         Premier Bankcard, Llc               Unsecured                                       $2,259.00              $675.49           $675.49
300        Jefferson Capital Systems Llc
7100       Assignee
           Po Box 7999
           Saint Cloud Mn 56302-9617


                                                                           Page 1                          Printed: March 19, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 6)
                 Case 17-21439                  Doc 74         Filed 04/18/19 Entered 04/18/19 16:06:23         Desc Main
                                                                Document     Page 7 of 13
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 17-21439                                                                                                         Date: March 19, 2019
Debtor Name: Benito Raygoza
Claims Bar Date: 10/12/2018


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled              Claimed            Allowed
11         Premier Bankcard, Llc                 Unsecured                                          $0.00              $946.14            $946.14
300        Jefferson Capital Systems Llc
7100       Assignee
           Po Box 7999
           Saint Cloud Mn 56302-9617

12         Premier Bankcard, Llc                 Unsecured                                          $0.00               $638.70           $638.70
300        Jefferson Capital Systems Llc
7100       Assignee
           Po Box 7999
           Saint Cloud Mn 56302-9617

13         Portfolio Recovery Associates, Llc    Unsecured                                          $0.00             $2,041.51         $2,041.51
300        Successor To Barclays Bank
7100       Delaware
           (Barclaycard)
           Pob 41067
           Norfolk Va 23541
14         Portfolio Recovery Associates, Llc    Unsecured                                          $0.00               $676.51           $676.51
300        Successor To Capital One Bank
7100       (Usa), N.A
           (Capital One Bank, N.A.)
           Pob 41067
           Norfolk Va 23541
15         Portfolio Recovery Associates, Llc    Unsecured                                          $0.00             $1,589.01         $1,589.01
300        Successor To Capital One Bank
7100       (Usa), N.A
           (Capital One Bank, N.A.)
           Pob 41067
           Norfolk Va 23541
16         Midland Funding Llc                   Unsecured                                          $0.00               $865.52           $865.52
300        Midland Credit Management, Inc
7100       As Agent For Midland Funding,
           Llc
           Po Box 2011
           Warren, Mi 48090
17         Midland Funding Llc                   Unsecured                                       $7,000.00            $3,337.25         $3,337.25
300        Midland Credit Management, Inc
7100       As Agent For Midland Funding,
           Llc
           Po Box 2011
           Warren, Mi 48090
18         Midland Funding Llc                   Unsecured                                       $2,781.00            $1,968.33         $1,968.33
300        Midland Credit Management, Inc
7100       As Agent For Midland Funding,
           Llc
           Po Box 2011
           Warren, Mi 48090
19         Nicor                                 Unsecured                                       $2,500.00            $1,088.62         $1,088.62
300        Attention Bankruptcy Dept.
7100       P.O. Box 549
           Aurora, Il 60568-0001




                                                                            Page 2                           Printed: March 19, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                 Case 17-21439                Doc 74         Filed 04/18/19 Entered 04/18/19 16:06:23                              Desc Main
                                                              Document     Page 8 of 13
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-21439                                                                                                                            Date: March 19, 2019
Debtor Name: Benito Raygoza
Claims Bar Date: 10/12/2018


Code #     Creditor Name And Address           Claim Class       Notes                                              Scheduled             Claimed            Allowed
20         Directv, Llc                        Unsecured                                                            $1,600.00             $575.09            $575.09
300        By American Infosource Lp As
7100       Agent
           4515 N Santa Fe Ave
           Oklahoma City, Ok 73118

21         Quantum3 Group Llc As Agent For     Unsecured                                                                $0.00            $1,518.32         $1,518.32
300        Jh Portfolio Debt Equities Llc
7100       Po Box 788                                            Claims 21 through 26 are various store credit cards owned by the same holding company
           Kirkland, Wa 98083-0788


22         Quantum3 Group Llc As Agent For     Unsecured                                                                $0.00              $481.97           $481.97
300        Jh Portfolio Debt Equities Llc
7100       Po Box 788                                            Claims 21 through 26 are various store credit cards owned by the same holding company
           Kirkland, Wa 98083-0788


23         Quantum3 Group Llc As Agent For     Unsecured                                                                $0.00              $766.56           $766.56
300        Jh Portfolio Debt Equities Llc
7100       Po Box 788                                            Claims 21 through 26 are various store credit cards owned by the same holding company
           Kirkland, Wa 98083-0788


24         Quantum3 Group Llc As Agent For     Unsecured                                                            $1,518.00              $546.55           $546.55
300        Jh Portfolio Debt Equities Llc
7100       Po Box 788                                            Claims 21 through 26 are various store credit cards owned by the same holding company
           Kirkland, Wa 98083-0788


25         Quantum3 Group Llc As Agent For     Unsecured                                                                $0.00              $786.58           $786.58
300        Jh Portfolio Debt Equities Llc
7100       Po Box 788                                            Claims 21 through 26 are various store credit cards owned by the same holding company
           Kirkland, Wa 98083-0788


26         Quantum3 Group Llc As Agent For     Unsecured                                                              $766.56              $729.12           $729.12
300        Jh Portfolio Debt Equities Llc
7100       Po Box 788                                            Claims 21 through 26 are various store credit cards owned by the same holding company
           Kirkland, Wa 98083-0788


27         Merrick Bank                        Unsecured                                                                $0.00            $1,045.48         $1,045.48
300        Resurgent Capital Services
7100       Po Box 10368
           Greenville, Sc 29603-0368


1          Santander Consumer Usa Inc An Il    Secured                                                             $15,842.22           $11,775.00        $11,775.00
400        Corp
4110       Dba Chrysler Capital                                  The claim was disallowed on February 8, 2019.
           Po Box 961275
           Fort Worth, Tx 76161-1245




                                                                             Page 3                                             Printed: March 19, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
                 Case 17-21439               Doc 74         Filed 04/18/19 Entered 04/18/19 16:06:23                              Desc Main
                                                             Document     Page 9 of 13
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-21439                                                                                                                           Date: March 19, 2019
Debtor Name: Benito Raygoza
Claims Bar Date: 10/12/2018


Code #     Creditor Name And Address          Claim Class        Notes                                            Scheduled              Claimed            Allowed
3          Ally Financial                     Secured                                                                 $0.00            $15,200.00         $15,200.00
400        Po Box 130424
4110       Roseville Mn 55113-0004                               The claim was disallowed on February 8, 2019.




4          U.S. Bank, National Association    Secured                                                            $272,063.86          $267,020.57        $267,020.57
400        Nationstar Mortgage Llc
4110       Po Box 619096                                         The claim was withdrawn on February 7, 2019.
           Dallas, Tx 75261-9741


           Case Totals                                                                                           $327,970.64          $339,136.65        $339,136.65
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 4                                          Printed: March 19, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 17-21439              Doc 74     Filed 04/18/19 Entered 04/18/19 16:06:23             Desc Main
                                               Document     Page 10 of 13




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-21439
     Case Name: Benito Raygoza
                 Christina C Raygoza
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                              $                  8,263.43

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: Zane L. Zielinski, Trustee        $         1,580.00 $                0.00 $         1,580.00
      Trustee Expenses: Zane L. Zielinski, Trustee $                  54.00 $             0.00 $             54.00
                 Total to be paid for chapter 7 administrative expenses               $                  1,634.00
                 Remaining Balance                                                    $                  6,629.43


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
         Case 17-21439             Doc 74     Filed 04/18/19 Entered 04/18/19 16:06:23        Desc Main
                                               Document     Page 11 of 13




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 43,507.08 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 15.2 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                      Allowed Amount      Interim Payments Proposed
     Claim No.            Claimant                    of Claim            to Date          Payment
                          Commonwealth Edison
     2                    Company                     $        956.32 $              0.00 $           145.72
                          Ncb Management Services
     5                    Inc.                    $         19,002.41 $              0.00 $         2,895.51
                          Ncb Management Services
     6                    Inc.                    $            858.24 $              0.00 $           130.78
                          Lvnv Funding, Llc Its
     7                    Successors And Assigns As $        1,146.69 $              0.00 $           174.73
     8                    Capital One, N.A.           $        593.69 $              0.00 $            90.46
                          Lvnv Funding, Llc Its
     9                    Successors And Assigns As $          672.98 $              0.00 $           102.55
     10                   Premier Bankcard, Llc       $        675.49 $              0.00 $           102.93
     11                   Premier Bankcard, Llc       $        946.14 $              0.00 $           144.17
     12                   Premier Bankcard, Llc       $        638.70 $              0.00 $            97.32
                          Portfolio Recovery
     13                   Associates, Llc             $      2,041.51 $              0.00 $           311.08
                          Portfolio Recovery
     14                   Associates, Llc             $        676.51 $              0.00 $           103.08
                          Portfolio Recovery
     15                   Associates, Llc             $      1,589.01 $              0.00 $           242.13
     16                   Midland Funding Llc         $        865.52 $              0.00 $           131.88
     17                   Midland Funding Llc         $      3,337.25 $              0.00 $           508.52




UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 17-21439              Doc 74   Filed 04/18/19 Entered 04/18/19 16:06:23             Desc Main
                                             Document     Page 12 of 13




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     18                   Midland Funding Llc        $         1,968.33 $              0.00 $            299.93
     19                   Nicor                      $         1,088.62 $              0.00 $            165.88
     20                   Directv, Llc               $           575.09 $              0.00 $             87.63
                          Quantum3 Group Llc As
     21                   Agent For                  $         1,518.32 $              0.00 $            231.36
                          Quantum3 Group Llc As
     22                   Agent For                  $           481.97 $              0.00 $             73.44
                          Quantum3 Group Llc As
     23                   Agent For                  $           766.56 $              0.00 $            116.81
                          Quantum3 Group Llc As
     24                   Agent For                  $           546.55 $              0.00 $             83.28
                          Quantum3 Group Llc As
     25                   Agent For                  $           786.58 $              0.00 $            119.85
                          Quantum3 Group Llc As
     26                   Agent For                  $           729.12 $              0.00 $            111.09
     27                   Merrick Bank               $         1,045.48 $              0.00 $            159.30
                 Total to be paid to timely general unsecured creditors               $                6,629.43
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
        Case 17-21439              Doc 74   Filed 04/18/19 Entered 04/18/19 16:06:23           Desc Main
                                             Document     Page 13 of 13




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 13)
